COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-10-110-CV



IN RE DANIEL J. CANTERBURY	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------



The court has received an amended nunc pro tunc order dated April 15, 2010, which deletes the civil contempt 
provision
 that appeared on page 9 of the 
February 19, 2010 
order holding Relator in contempt.  Accordingly, in light of the amended nunc pro tunc order of April 15, 2010, Relator’s alternative request for mandamus relief in his “Petition For Writ Of Habeas Corpus” is hereby 
denied
 
as 
moot
, and our 
April 9, 2010 
stay 
order 
concerning this portion of Relator’s requested mandamus relief is 
ordered dissolved
.  

Having previously denied in our April 9, 2010 order all other relief sought by Relator, we have now disposed of all issues presented to us by Relator’s April 8, 2010 “Petition For Writ Of Habeas Corpus.”

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  WALKER and MCCOY, JJ.



DELIVERED:  April 21, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.